DETAILED ACTION
This office action is in response to applicant’s filing dated October 30, 2020 and December 8, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
 
Status of Claims
Claim(s) 2, 3, 6-20, 22, 23, 25, and 26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 8, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 2.  Claim(s) 1, 4, 5, 21, and 24 were previously canceled. 
Applicants elected with traverse of Group I, drawn to a method of regulating appetite, or treating or preventing an appetite disorder or a metabolic disorder in a subject, comprising administering to the subject a therapeutically effective amount of a modulator capable of 

    PNG
    media_image1.png
    215
    408
    media_image1.png
    Greyscale

as the elected compound species and regulating appetite as the elected method species in the reply filed on November 1, 2019.  The requirement is still deemed proper.  Claim(s) 8, 14, 16, 17, 20, 22, 23, and 25 remain withdrawn.
Amiloride has been construed as a compound of the formula of claim 12 wherein R1-R8 are each H and X is halogen, Cl.
Claims 2, 3, 6, 7, 9-13, 15, 18, 19, and 26 are presently under examination as they relate to the elected species: amiloride and regulating appetite.

Priority
The present application is a national stage entry of PCT/CN2016/094160 filed on August 9, 2016.  The effective filing date of the instant application is August 9, 2016.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6, 7, 9-13, 15, 18, 19 and 26 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasella (US 2007/0072848 A1).
In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional active agents would materially change the characteristics of the instant invention. The specification of the instant application teaches that the compositions are useful for the treatment of disorders including obesity (see page 1, 1st paragraph).  The cited art suggest a method of treatment of obesity comprising administering a therapeutically effective amount of the diuretic amiloride in combination with an AT1-receptor antagonist and a further diuretic and that combination is useful for treating obesity. In view of the instant disclosure, it is unclear how the inclusion of additional agents, e.g. an AT1-receptor antagonist and a further diuretic would materially change the characteristics of applicant's invention. The addition of an AT1-receptor antagonist and a further diuretic in the composition or as an additional step in the method does not change or “materially affect” the amiloride’s property of treating obesity. Thus, AT1-receptor antagonist and a further diuretic is not excluded from the instant claims
Regarding claims 2, 12, 13, and 26, Vasella teaches a method of treatment of obesity comprising administering to a warm-blooded animal, including man, in need thereof therapeutically effective amount of the diuretic amiloride (claim 7).  Obesity reads on a metabolic disorder as evidenced by the instant specification (see page 2, last paragraph).  
The prior art is silent regarding “suppressing appetite.”  However:  “suppressing appetite” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (amiloride) is being administered to the same subjects (a subject suffering from the metabolic disorder, obesity). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding  “suppressing appetite,” by practicing the method taught by the prior art: “the administration of amiloride to a patient suffering from the metabolic disorder, obesity,” one will also be "suppressing appetite,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“suppressing appetite”) of the method taught by the prior art (“the administration of amiloride to a patient suffering from the metabolic disorder, obesity”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding the effective amount of instant claims 2, 6, and 7, Vasella teaches a preferred dose per unit dosage form is 5 mg of amiloride hydrochloride [0093].   A dose of 5 mg is construed to read on an effective amount as evidenced by the instant specification which teaches the modulator is amiloride and is administered as a pharmaceutical composition formulated as a single dose in the range of 0.1-100 mg/dose.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 5 mg falls within the disclosed ranges of effective doses of amiloride and thus anticipates the claimed effective amount of claims 2, 6, and 7.

	
With regard to claims 2, 3, 6, 7, 10, and 19, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses 

Regarding claim 9, Vasella teaches it is more convenient and easier to remember to take two tablets at the same time, e.g. before a meal [0020].

Regarding claims 11 and 18, amiloride reads on an inhibitor capable of inhibiting both an ENaC channel and an ASIC channel and an ASIC-targeting modulator as evidenced by the instant specification (see page 8, 4th paragraph).  

Regarding claim 15, Vasella teaches normally, in the case of oral administration, an approximate daily dose of from about 1 mg to about 360 mg is to be estimated e.g. for a patient of approximately 75 kg in weight [0088]; and a preferred dose per unit dosage form is 5 mg of amiloride hydrochloride [0093].   A dose of 5 mg for a patient 75 kg in weight is equivalent to 0.07 mg/kg amiloride.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 0.07 mg/kg falls within the instant claimed ranges of claim 15 and thus anticipates the claimed range of claim 15.


Response to Arguments
Applicant argues:
The claimed feature, a subject in need of suppressing appetite, is not expressly or inherently described in Vasella.  The claims are directed to a method of suppressing appetite in a mammalian subject in need thereof, while Vasella is related to a method of treating obesity. However, a subject suffering from obesity is not necessarily a subject in need of suppressing appetite and reducing food intake.  Evidence Report provides clinical guidelines on treatment of subjects suffering from overweight or obesity. Evidence Report indicates the treatment of obesity (that is, obesity management) includes two aspects, (1) measures to reduce body weight, and (2) measures to control accompanying risk factors.  Regarding weight loss therapy, Evidence Report further indicates that before the therapy is conducted, a patient shall be assessed as a candidate for it, based on factors such as the patient's BMI, waist circumference, and overall risk status, and the patient's motivation to lose weight.  Evidence Report also indicates that some obesity patients are excluded from weight loss therapy.  An obesity patient may not be a subject in need of reducing weight loss. However, s/he may still be a subject in need of measures to control accompanying risk factors.  A need for reducing food intake may, but does not necessarily, occur in subjects suffering from obesity.  Vasella does not necessarily disclose, explicitly or inherently, a method of suppressing appetite in a subject in need thereof as claimed.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A subject suffering from obesity reads on a subject in need thereof suppressing appetite.  Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/obesity/symptoms-causes/syc-20375742#:~:text=Obesity%20is%20a%20complex%20disease,blood%20pressure%20and%20certain%20cancers., obtained from the internet June 3, 2021), cited for evidentiary purposes only, teaches obesity is a complex disease involving an excessive amount of body fat; even modest weight loss can improve or prevent the health problems associated with obesity; dietary changes, increased physical activity and behavior changes can help you lose weight; the steps to prevent weight gain are the same as the steps to lose weight: daily exercise, a healthy diet, and a long-term commitment to watch what you eat and drink.  As set forth above, a subject suffering from obesity reads on a subject in need thereof suppressing appetite.  Thus, the method disclosed by the prior art anticipates the instantly claimed population.   As set forth above, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  In other words, even though the prior art is silent regarding  “suppressing appetite,” by practicing the method taught by the prior art: “the administration of amiloride to a patient suffering from the metabolic disorder, obesity,” one will also be "suppressing appetite,” even though the prior art was not aware of it. 
 
Applicant argues:
Vasella teaches administering a combination of ingredients for treating obesity.  Claim 2 recites a "method of suppressing appetite in a mammalian subject in need thereof, consisting essentially of administering to the subject a modulator capable of modulating the activity of a DEG/ENaC receptor in an amount effective to reduce food intake, wherein the modulator is an inhibitor capable inhibiting the activity of the DEG/ENaC receptor." Thus, Vasella fails to disclose each and every element of the claims, expressly or inherently.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). 	In the instant case, Applicant has not demonstrated that the addition of other components such as additional active agents would materially change the characteristics of the instant invention. The specification of the instant application teaches that the compositions are useful for the treatment of disorders including obesity (see page 1, 1st paragraph).  The cited art suggest a method of treatment of obesity comprising administering a therapeutically effective amount of the diuretic amiloride in combination with an AT1-receptor antagonist and a further diuretic and that combination is useful for treating obesity wherein the active agents can be administered separately (see 1-receptor antagonist and a further diuretic would materially change the characteristics of applicant's invention. The addition of an AT1-receptor antagonist and a further diuretic in the composition or as an additional step in the method does not change or “materially affect” amiloride’s property of treating obesity. Thus, AT1-receptor antagonist and a further diuretic is not excluded from the instant claims.  As set forth above, Vasella teaches a method of treatment of obesity comprising administering to a warm-blooded animal, including man, in need thereof therapeutically effective amount of the diuretic amiloride (claim 7).    By practicing the method taught by the prior art: “the administration of amiloride to a patient suffering from the metabolic disorder, obesity,” one will also be "suppressing appetite,” even though the prior art was not aware of it.  Thus, the teachings of Vasella anticipate the instantly claimed method.

	
Conclusion
Claims 2, 3, 6, 7, 9-13, 15, 18, 19 and 26 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628